DETAILED ACTION
	This Office Action, based on application 16/741,924 filed 14 January 2020, is filed in response to applicant’s amendment and remarks filed 10 September 2021.  Claims 1-8, 10-18, and 20-22 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 10 September 2021 in response to the Office Action mailed 10 June 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued indefiniteness rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection to Claims 1-8, 10-18, and 20 and new Claims 21 and 22 alleging cited prior art fails to disclose the additional limitations (including those from now cancelled Claims 9 and 19) incorporated into the independent claims.  Applicant’s arguments with respect to the additional limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made at least in further view of PANDA.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10, 11, 13, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBER et al (US PGPub 2017/0255589) in further view of BUESING et al (US PGPub 2012/0159511) and PANDA et al (US PGPub 2015/0347187).

With respect to Claims 1 and 17, BARBER discloses a method/system, comprising: 
identifying, by a first program module, a bucket having an object lifecycle management rule in a dispersed storage network (¶[0099] – “storage service 102 may include several different logical containers to store objects involved associated with lifecycle transitions”; “client object containers (such as buckets) … may be used to store client-created storage objects to which lifecycle policies {‘object lifecycle management rule’} may be applied”; ¶[0045] – storage service 102 is referred to as a distributed, network-accessible multi-tenant storage service {analogous to a ‘dispersed storage network’}); 
creating, by a second program module, ranges of object names included in a namespace of the bucket (¶[0060] – an object namespace associated with a bucket may be indicated by specifying a respective prefix e.g. a bucket’s namespace as a whole may be represented using the prefix ‘/bucketname1’ in an implementation in directory notation used for namespaces {the prefix specifies the ‘range of object names included in the namespace’}); 
determining, by a third program module and for respective objects in each of the ranges, whether the respective objects satisfy the object lifecycle management rule of the bucket (¶[0114] – an indication of a lifecycle policy defining one or more transitions for a specified set of storage objects may be received); and 
performing, by a fourth program module and based on the determining, an action on one of the respective objects that satisfies the object lifecycle management rule, the action being defined by the object lifecycle management rule (¶[0117] – the lifecycle manager may assign one or more resources to initiate or perform the modification operations {‘an action’} that may be needed for the transitions {‘satisfaction of the object lifestyle management rule’})
wherein the dispersed storage network comprises plural dispersed storage processing units each including a copy of the first program module, a copy of the second program module, a copy of the third program module, and a copy of the fourth program module (¶[0137] – multiple instances of the various components of the storage service 102 may be implemented in various embodiments);
(¶[0125] – job objects may be created or searched in parallel using a plurality of threads of execution).
BARBER may not explicitly disclose the creating the ranges, the determining, and the performing the action are performed by any one of the plural dispersed storage processing units according to at least one leasable index generated in the dispersed storage network; each of the at least one leasable index is a data structure that contains a queue of work items; and where a first one of the plural dispersed storage processing units leases one of the work items from the at least one leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items at the same time as the first one of the plural dispersed storage processing units.
However, BUESING discloses the creating the ranges, the determining, and the performing the action are performed by any one of the plural dispersed storage processing units according to at least one leasable index generated in the dispersed storage network (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum), each of the at least one leasable index is a data structure that contains a queue of work items (¶[0052-0053] – cache buckets may be implemented as queues; a cache queue may contain a plurality of work items).
BARBER and BUESING are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER and BUESING before him or her, to modify the actions performed by the storage service lifecycle manager of BARBER to include decomposing the actions into indexed work items as taught by BUESING.  A motivation for doing so would have been to provide a workflow execution environment in which to assist or perform the (¶[0004]).  Therefore, it would have been obvious to combine BARBER and BUESING to obtain the invention as specified in the instant claims.
BARBER and BUESING may not explicitly disclose where a first one of the plural dispersed storage processing units leases one of the work items from the at least one leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items at the same time as the first one of the plural dispersed storage processing units.
However, PANDA discloses where a first one of the plural dispersed storage processing units leases one of the work items from the at least one leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items at the same time as the first one of the plural dispersed storage processing units (¶[0016; 0049] – merely a single worker thread may be assigned to a work item entry at any given time).
BARBER, BUESING, and PANDA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, and PANDA before him or her, to modify the processing of work items of the combination of BARBER and BUESING to include locks as taught by PANDA.  A motivation for doing so would have been prevent multiple executions of the same task.  Therefore, it would have been obvious to combine BARBER, BUESING, and PANDA to obtain the invention as specified in the instant claims.

With respect to Claim 13, BARBER discloses a computer program product, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: 
 (¶[0099] – “storage service 102 may include several different logical containers to store objects involved associated with lifecycle transitions”; “client object containers (such as buckets) … may be used to store client-created storage objects to which lifecycle policies {‘object lifecycle management rule’} may be applied”; ¶[0045] – storage service 102 is referred to as a distributed, network-accessible multi-tenant storage service {analogous to a ‘dispersed storage network’}); 
creating a name of one of the identified buckets and a range of object names in the one of the identified buckets (¶[0060] – an object namespace associated with a bucket may be indicated by specifying a respective prefix e.g. a bucket’s namespace as a whole may be represented using the prefix ‘/bucketname1’ in an implementation in directory notation used for namespaces {the prefix specifies the ‘range of object names included in the namespace’}); 
determining whether the object satisfies the object lifecycle management rule of the respective one of the identified buckets (¶[0114] – an indication of a lifecycle policy defining one or more transitions for a specified set of storage objects may be received); and 
perform an action on the object, the action being defined by the object lifecycle management rule of the respective one of the identified buckets (¶[0117] – the lifecycle manager may assign one or more resources to initiate or perform the modification operations {‘an action’} that may be needed for the transitions {‘satisfaction of the object lifestyle management rule’})
where plural dispersed storage processing units in the dispersed storage network act in parallel to process the work items (¶[0125] – job objects may be created or searched in parallel using a plurality of threads of execution).
BARBER does not appear to explicitly disclose generating a first, second, and third leasable index comprising work items to perform the actions of identifying, creating, determining, and performing 
However, BUESING discloses generating a first, second, and third leasable index comprising work items to perform the actions of identifying, creating, determining, and performing actions (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum); wherein each of the first leasable index, the second leasable index, and the third leasable index comprises a respective data structure that contains a queue of work items (¶[0052-0053] – cache buckets may be implemented as queues; a cache queue may contain a plurality of work items).
BARBER and BUESING are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER and BUESING before him or her, to modify the actions performed by the storage service lifecycle manager of BARBER to include decomposing the actions into indexed work items as taught by BUESING.  A motivation for doing so would have been to provide a workflow execution environment in which to assist or perform the coordination of the processes and activities established by the lifecycle policies (¶[0004]).  Therefore, it would have been obvious to combine BARBER and BUESING to obtain the invention as specified in the instant claims.

However, PANDA discloses when a first one of the plural dispersed storage processing units leases one of the work items from the first leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items from the first leasable index at the same time as the first one of the plural dispersed storage processing units (¶[0016; 0049] – merely a single worker thread may be assigned to a work item entry at any given time).
BARBER, BUESING, and PANDA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, and PANDA before him or her, to modify the processing of work items of the combination of BARBER and BUESING to include locks as taught by PANDA.  A motivation for doing so would have been prevent multiple executions of the same task.  Therefore, it would have been obvious to combine BARBER, BUESING, and PANDA to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER further discloses wherein the determining comprises comparing object metadata of the respective objects to the object lifecycle management rule of the bucket (Abstract – the lifecycle manager provides, in response to a query, an indication of a current service level of a storage object; ¶[0063] – object metadata may include an element indicating the current service level of an object).

Claim 3, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BUESING further discloses wherein the first program module adds a first work item to a first leasable index, the first work item containing a name of the bucket (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claim 4, the combination of BARBER, BUESING, and PANDA disclose the method of claim 3.
BUESING further discloses wherein the second program module leases the first work item from the first leasable index and adds plural second work items to a second leasable index of the at least one leasable index, each of the plural second work items containing one of the ranges of object names (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claim 5, the combination of BARBER, BUESING, and PANDA disclose the method of claim 4.
BUESING further discloses wherein the third program module leases one of the plural second work items from the second leasable index and, for each of the respective objects that satisfy the object lifecycle management rule of the bucket, adds a respective third work item to a third leasable index of the at least one leasable index (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claim 6, the combination of BARBER, BUESING, and PANDA disclose the method of claim 5.
BUESING further discloses wherein the fourth program module leases one of the respective third work items from the third leasable index (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claims 7 and 18, the combination of BARBER, BUESING, and PANDA disclose the method/system of each respective parent claim.
BARBER further discloses wherein the bucket comprises a group of one or more data objects stored as slices in the dispersed storage network (¶[0060] – a policy may be applied to a one set of objects {a ‘slice’} in a bucket).

With respect to Claim 8, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.  
BARBER further discloses wherein the creating the ranges comprising dividing the namespace into the ranges using a namespace tree structure, wherein the namespace tree structure is a “B+ tree” data structure that is used internally by the dispersed storage network (Fig 3 depicts a directory tree of buckets 320A … 320N; ¶[0055-0057] – the storage service may be organized by buckets that are accessible to a user via an interface).

With respect to Claim 10, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER further discloses wherein: the first program module comprises a first Producer Consumer Scheduler Framework (PCSF) bundle of program modules; the second program module comprises a second PCSF bundle of program modules; the third program module comprises a third PCSF bundle of program modules; and the fourth program module comprises a fourth PCSF bundle of program modules (¶[0018] of applicant’s specification states “a dispersed storage system has a generalized mechanism referred to as the Producer Consumer Schedule Framework that is configured to perform background work in dispersed storage systems”.  ¶[0044] of BARBER recites “the service components and methodologies used for lifecycle transitions may be designed with a goal of minimizing the impact of the transitions (which may be considered “background” activity).  Since BARBER’s service components may be considered ‘background’ activity, BARBER’s service components are analogous to modules of a PCSF given the broadest reasonable interpretation of what constitutes PCSF).

With respect to Claim 11, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER further discloses wherein the action comprises one selected from the group consisting of: moving the object to a different portion of the dispersed storage network; and moving the object to a different storage outside the dispersed storage network (¶[0036] – lifecycle policies may identify objects rarely accessed and thus may be moved to cheaper, lower-performance storage levels).

With respect to Claim 14, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.  
(¶[0030] – transitions specified in a lifecycle policy may include object deletions).

With respect to Claim 16, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.  
BARBER further discloses wherein each of the identified buckets comprises one or more data objects stored as slices in the dispersed storage network (¶[0060] – a policy may be applied to a one set of objects {a ‘slice’} in a bucket).

With respect to Claim 20, the combination of BARBER, BUESING, and PANDA disclose the system of claim 17.
BARBER further discloses wherein the action comprises one selected from the group consisting of: deleting the object; moving the object to a different portion of the dispersed storage network; and moving the object to a different storage outside the dispersed storage network (¶[0030] – transitions specified in a lifecycle policy may include object deletions).

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBER in further view of BUESING, PANDA, and MARGAGLIA et al (US PGPub 2020/0174671).

With respect to Claim 12, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.

However, MARGAGLIA discloses identifying the bucket, the creating the ranges, and the determining are performed on a first day; and the performing the action is performed on a second day immediately following the first day (¶[0253] – lifecycle policies may be time based and expressed in units of days).
BARBER, BUESING, PANDA, and MARGAGLIA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA, and MARGAGLIA before him or her, to modify the storage service lifecycle manager’s actions of the combination of BARBER, BUESING, and PANDA to be performed over a day range of time as taught by MARGAGLIA.  A motivation for doing so would have been to provide sufficient time wherein the actions are non-disruptive to the client (¶[0089]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and MARGAGLIA to obtain the invention as specified in the instant claims.

With respect to Claim 15, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.
BARBER, BUESING, and PANDA may not explicitly disclose wherein the first leasable index, the second leasable index, and the third leasable index are generated on a first day; and the performing the action is performed on a second day immediately following the first day.
However, MARGAGLIA discloses wherein the first leasable index, the second leasable index, and the third leasable index are generated on a first day; and the performing the action is performed on a (¶[0253] – lifecycle policies may be time based and expressed in units of days).
BARBER, BUESING, PANDA, and MARGAGLIA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA,  and MARGAGLIA before him or her, to modify the storage service lifecycle manager’s actions of the combination of BARBER, BUESING, and PANDA to be performed over a day range of time as taught by MARGAGLIA.  A motivation for doing so would have been to provide sufficient time wherein the actions are non-disruptive to the client (¶[0089]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and MARGAGLIA to obtain the invention as specified in the instant claims.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBER in further view of BUESING, PANDA, and BORICH et al (US PGPub 2017/0123848).

With respect to Claim 21, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.
BARBER, BUESING, and PANDA may not explicitly disclose wherein the program instructions are executable to: delete the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units completing processing of the one of the work items within a predefined amount of time; and expire a lease for the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units not completing processing of the one of the work items within the predefined amount of time.
However, BORICH discloses wherein the program instructions are executable to: delete the one of the work items from the first leasable index in response to the first one of the plural dispersed (¶[0055] – when completing a task before the expiration time, the DST processing unit facilitates deletion of the leased task entry in the leased task queue); and expire a lease for the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units not completing processing of the one of the work items within the predefined amount of time (¶[0056-0057] – when time has expired prior to the completion of execution of the task … the restore task unit re-generates the task entry and deletes the leased task entry from the leased task queue {analogous to ‘expire a lease’}).
BARBER, BUESING, PANDA, and BORICH are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA, and BORICH before him or her, to modify the management of work items of the combination of BARBER, BUESING, and PANDA to include time management of the work items as taught by BORICH.  A motivation for doing so would have been to improve reliability of the execution of work items in cases such as network device failures (¶[0037]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and BORICH to obtain the invention as specified in the instant claims.

With respect to Claim 22, the combination of BARBER, BUESING, and PANDA disclose the method of claim 2.
BARBER, BUESING, and PANDA may not explicitly disclose further discloses wherein: the creating the ranges of object names comprises determining names of all objects in the bucket by reading a name index; the name index is a data structure that is sliced and stored in the dispersed storage network; the object metadata is stored in the name index as opposed to being stored with the respective objects themselves; and the comparing comprises obtaining the object metadata from the name index.
(¶[0049] – a task may be obtained by traversing a dispersed hierarchical index within a storage set to locate an index node that includes a next task entry); the name index is a data structure that is sliced and stored in the dispersed storage network (¶[0049] – a task queue may be implemented as a dispersed hierarchical network of index nodes stored as task slices in the storage set); the object metadata is stored in the name index as opposed to being stored with the respective objects themselves (¶[0049] – each task entry may include a task descriptor {‘object metadata’}); and the comparing comprises obtaining the object metadata from the name index (¶[0049] – task descriptors may be obtained when obtaining tasks from a dispersed hierarchical index).
BARBER, BUESING, PANDA, and BORICH are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA, and BORICH before him or her, to modify the management of work items of the combination of BARBER, BUESING, and PANDA to include time management of the work items as taught by BORICH.  A motivation for doing so would have been to improve reliability of the execution of work items in cases such as network device failures (¶[0037]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and BORICH to obtain the invention as specified in the instant claims.


(The rest of this page is intentionally left blank)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/JASON W BLUST/Primary Examiner, Art Unit 2137